JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                   NO. 01-14-00161-CR

                           VICTOR CORONADO, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

     Appeal from the 183rd District Court of Harris County. (Tr. Ct. No. 1408703).

      The cause heard today by the Court is an appeal from the judgment signed by the
court below on February 5, 2014. After inspecting the record of the court below, it is the
opinion of this Court that it has no jurisdiction over the appeal.        It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed.

      The Court orders that this decision be certified below for observance.

Judgment rendered July 21, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Bland, and Brown.